            Case 1:20-cv-01137-CJN Document 51 Filed 01/25/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ELIZABETH BARBER, et al., on behalf of
Civil
 themselves
      Action and
             No. all
                 1:20-cv-01137-CJN
                     others similarly situated,

           Plaintiffs,

 v.
                                                         Case No. 20-cv-1137-CJN
 PHIL ROSENFELT, in his official
 capacity as Acting United States
 Secretary of Education,1 and
 UNITED STATES DEPARTMENT
 OF EDUCATION,

           Defendants.


                               DEFENDANTS’ STATUS REPORT

       The Court’s minute order of June 22, 2020, directed Defendants to submit biweekly

status reports, “apprising the Court of: (1) the percentage of borrowers whose wages are being

garnished; (2) the percentage of refunds issued; (3) the means the Department [of Education

(‘Department’)] is using to contact employers continuing to garnish wages; (4) how many

borrowers do not have a valid address on file; and (5) a description of the Department's attempts

to reach them.” Pursuant to this Order, Defendants hereby submit the following Status Report:

       (1)       The percentage of borrowers whose wages are being garnished:

       The Department generally records on a weekly basis the percentage of borrowers for

whom it received an administrative wage garnishment (“AWG”) payment from an employer,




       1
         Acting Secretary Rosenfelt is hereby substituted for former Secretary DeVos pursuant to
Federal Rule of Civil Procedure 25(d).
                                                4
            Case 1:20-cv-01137-CJN Document 51 Filed 01/25/21 Page 2 of 4



during the week at issue, compared against the total number of unique borrowers for which the

Department had received an AWG payment since March 13, 2020. Decl. of Mark A. Brown,

Chief Operating Officer, Federal Student Aid (“FSA”), U.S. Department of Education (ECF

No. 20-1) ¶ 40. However, as of October 30, 2020, the Department shut down the post office box

where AWG payments were received.2 Status Report (Nov. 16, 2020) (ECF No. 45). Since the

post office box to which the payments are sent has now been closed, the Department does not

receive the payments or any information about the number or identity of the borrowers whose

wages were garnished or of the employers still garnishing. The payments are being

automatically returned to the employers by the U.S. Postal Service without any involvement by

the Department.

        For the week ending January 21, 2021, the Department processed a limited number of

garnishment payments sent (mistakenly) to another post office box or that had been received

earlier but not associated with the correct borrower. Specifically, the Department processed

garnishment payments by approximately 7 employers affecting 0.002% of the total number of

unique borrowers for which the Department has received an AWG payment since March 13,

2020.

        (2)    The percentage of refunds issued:

        As of January 21, 2021, the Department has now issued AWG refunds totaling over $186

million to over 381,000 borrowers, representing over 97% of the wages garnished since March 13,


        2
         The Department has extended the period of suspension of involuntary collection of
student loans from the end date of September 30, 2020, provided by the Coronavirus Aid, Relief,
and Economic Security (“CARES”) Act, first to December 31, 2020, then until January 31, 2021
and most recently through at least September 30, 2021. See 85 Fed. Reg. 79,856, 79,863 (Dec. 11,
2020); 86 Fed. Reg. 5008 (Jan. 19, 2021); see also https://studentaid.gov/announcements-
events/coronavirus.
                                                4
             Case 1:20-cv-01137-CJN Document 51 Filed 01/25/21 Page 3 of 4



2020. Refunds for the remaining borrowers have been initiated by FSA and are either being

actively processed or on hold because the borrowers owed a refund have an invalid address on

file. The Department continues to refund any payments that are received from employers and to

refund payments to borrowers once a valid address is received for the borrower. In the

meantime, all garnishment funds received by the Department are applied to each borrower’s

account until such time as a refund can be processed and sent to the borrower. As for payments

returned unopened since the closing of the post office box, it is the responsibility of the

employers to return these unauthorized garnishments to their employees.

           (3)    The means the Department is using to contact employers continuing to garnish
                  wages:

           In the month prior to the closure of the post office box, the Department sent notifications

to employers from whom a garnishment payment was received, informing them that the

Department had notified them multiple times to stop garnishments and that the post office box

was being shut down and instructing them to restore any returned garnished funds subsequently

received to the employee.

           (4)    How many borrowers do not have a valid address on file:

           As of January 21, 2021, there were fewer than 23,250 borrowers without valid addresses

on file.

           (5)    A description of the Department’s attempts to reach them:

           The Department continues to work to validate addresses by sending emails to the

borrowers (most if not all of whom have email addresses on file) on a weekly basis notifying

them they are owed a refund and instructing them how to access and use the Debt Resolution

Portal to confirm their address. The Department is also working with the Department of

                                                    4
         Case 1:20-cv-01137-CJN Document 51 Filed 01/25/21 Page 4 of 4



Treasury to locate correct addresses for these borrowers.

 Dated: January 25, 2021                 Respectfully submitted,
                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General, Civil Division

                                         MARCIA BERMAN
                                         Assistant Branch Director, Federal Programs Branch

                                         /s/ Carol Federighi
                                         CAROL FEDERIGHI
                                         Senior Trial Counsel
                                         United States Department of Justice Civil Division,
                                         Federal Programs Branch
                                         P.O. Box 883 Washington, DC
                                         20044 Phone: (202) 514-1903
                                         Email: carol.federighi@usdoj.gov

                                         Counsel for Defendants




                                                4
